BOYCE F. MARTIN, Jr., Circuit Judge,
concurring.
It is beyond doubt that persons entrusted with enforcing laws and ensuring public *1069safety should be exceedingly circumspect in their own behavior and comport their personal lives in accordance with the laws and practices they are sworn to uphold. See Skinner v. Railway Labor Exec. Ass’n, 489 U.S. 602,-, 109 S.Ct. 1402, 1418, 103 L.Ed.2d 639, 666 (1989); National Treasury Employees Union v. Von Raab, 489 U.S. 656, -, 109 S.Ct. 1384, 1393-94, 103 L.Ed.2d 685, 705-06 (1989). This duty, however, was not newly-born during the recently declared “war” on illegal drugs. Public safety officers have, unfortunately, always been subject to the same temptations afforded to ordinary citizens in their communities. These temptations, however, will not be removed by stampeding those officers’ constitutional rights.
As the Skinner majority stated:
the Fourth Amendment does not proscribe all searches and seizures, but only those that are unreasonable. What is reasonable, of course, “depends on all the circumstances surrounding the search or seizure and the nature of the search or seizure itself.” Thus the permissibility of a particular practice “is judged by balancing its intrusion on the individual’s Fourth Amendment interests against its promotion of legitimate governmental interests.”
Skinner, 489 U.S. at -, 109 S.Ct. at 1414, 103 L.Ed.2d at 661 (citations omitted). Standardless, surprise drug testing of public safety officers not only violates the balance sought by the Court in Skinner, but recalls bleak periods in our history where society winked at the Constitution in its zeal to achieve what we now know in retrospect were ill-conceived goals. As Justice Marshall stated in his dissent in Skinner:
The issue in this case is not whether declaring a war on illegal drugs is good public policy. The importance of ridding our society of such drugs is, by now, apparent to all. Rather, the issue here is whether the Government’s deployment in that war of a particularly draconian weapon — the compulsory collection of railroad workers’ blood and urine — comports with the Fourth Amendment. Precisely because the need for action against the drug scourge is manifest, the need for vigilance against unconstitutional excess is great. History teaches that grave threats to liberty often come in times of urgency, when constitutional rights seem too extravagant to endure. The World War II relocation-camp cases, and the Red Scare and McCarthy-Era internal subversion cases, are only the most extreme reminders that when we allow fundamental freedoms to be sacrificed in the name of real or perceived exigency, we invariably come to regret it.
Skinner, 489 U.S. at -, 109 S.Ct. at 1422, 103 L.Ed.2d at 671 (citations omitted). “There is no drug exception to the Constitution, any more than there is a communism exception or an exception for other real or imagined sources of domestic unrest.” Id. at -, 109 S.Ct. at 1426, 103 L.Ed.2d at 675.
Despite my view that random drug testing violates the fourth amendment, recent Supreme Court decisions clearly uphold the general constitutionality of random drug testing against fourth amendment challenges where no particularized probable cause or reasonable suspicion showing was made by the government employer. See Skinner v. Railway Labor Exec. Ass’n, 489 U.S. 602, 109 S.Ct. 1402, 103 L.Ed.2d 639 (1989); National Treasury Employees Union v. Von Raab, 489 U.S. 656, 109 S.Ct. 1384, 103 L.Ed.2d 685 (1989). To that extent, I am bound to concur with the majority in this case. However, it is also clear that the government employer, here, the City of Chattanooga, Tennessee, must narrowly and specifically define its drug testing program so that the employees subject to such testing both know that they are subject to such random testing, and, more importantly, are aware of the procedures the City must follow in administering the testing program. See Von Raab, 489 U.S. at -, 109 S.Ct. at 1391, 103 L.Ed.2d at 703.
As pointed out by the majority, in Von Raab and Skinner, the employers’ constitutional drug testing programs were distinguished by the limited discretion given to the employer in performing such tests. In this case the district court expressed con-*1070eern that clearly defined standards for the drug testing program were lacking. It is my belief that even under Skinner, the Chattanooga drug testing program before us lacks the precision necessary to protect the public safety officers in this case from unconstitutional intrusion and inquiry by the City of Chattanooga.
For example, the Chattanooga program fails to test certain “civilian” employers with direct public safety responsibility — the asserted governmental concern. In Von Raab, the Court while generally upholding government’s testing program, remanded, in part, because one of the drug testing directives included Customs department employees who were not likely to gain access to sensitive information — the asserted reason for the enactment of the directive. Von Raab, 489 U.S. at -, 109 S.Ct. at 1397, 103 L.Ed.2d at 710. Like the testing directives in Von Raab, it is unclear whether Chattanooga’s testing program is tailored to test those public safety employees who have direct contact with citizens of Chattanooga in their efforts to enforce that city’s laws and to protect its citizens. Here, Chattanooga distinguishes between “civilian” employees and “noncivilian” employees as a justification for not testing its radio dispatchers. For argument’s sake, I agree that certain “civilian” employees whose jobs do not directly entail the protection of Chattanoogans, such as accountants, clerks, or secretaries within the police or fire departments, should not be tested under the asserted purpose for the City’s testing program. However, I am concerned that radio dispatchers escape the testing mandate because they are “civilians.” Those dispatchers are, as any frantic 911 caller knows, vital to the protection of lives and property. The all-too facile dismissal of dispatchers from the city’s testing mandate increases my concern that the testing program is not tailored with the precision required to pass the constitutional standard adopted in Von Raab and Skinner. The use of broad categories such as civilian/noncivilian results in a program that does not meet the City’s asserted purposes in enacting the program.
My only hope is the district court and the City of Chattanooga endeavor to limit the proposed drug testing procedures to comply with the Skinner and Von Raab majority’s demand for limited official discretion and heed the Skinner dissent's concerns that drug testing policies and procedures represent the lessons we have learned from other “witch hunts”.